Hooker, J.
(concurring). The statute limits the personal liability of stockholders to an amount equal to their stock. Depositors are therefore liable to loss when the deposits exceed the amount of the capital stock of the bank. The benefit of this personal liability of the stockholders is limited to depositors, and other creditors are excluded. While a depositor is necessarily a creditor, and ordinarily the law will treat any one as a depositor whom the bank agrees to so treat by issuing its certificate of deposit, another bank which merely loans money to and is not a patron of the debtor bank, in the sense that the ordinary individual depositor is, has no right to the benefits reserved by the law to the ordinary or bona fide depositor. I do not wish to be understood that a bank cannot become a depositor, within this law, in another bank, under some circumstances, but that in this case it has not. I therefore concur in the opinion of my Brother Long.
Moore, J., concurred, with Hooker, J.